Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4504 Page 1 of 20



  1   John W. Dillon (SBN 296788)
  2      jdillon@gandb.com
      GATZKE DILLON & BALLANCE LLP
  3   2762 Gateway Road
  4   Carlsbad, California 92009
      Phone: (760) 431-9501
  5   Fax: (760) 431-9512
  6
      George M. Lee (SBN 172982)
  7
         gml@seilerepstein.com
  8   SEILER EPSTEIN LLP
  9
      275 Battery Street, Suite 1600
      San Francisco, California 94111
 10   Phone: (415) 979-0500
 11   Fax: (415) 979-0511

 12   Attorneys for Plaintiffs
 13
                                   UNITED STATES DISTRICT COURT
 14
 15                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 16
      JAMES MILLER, an individual, et al.,                         Case No. 3:19-cv-01537-BEN-JLB
 17
 18
                                 Plaintiffs,                       DECLARATION OF ROBERT A.
                                                                   MARGULIES, M.D. IN SUPPORT OF
 19              vs.                                               PLAINTIFFS’ MOTION FOR
 20                                                                PRELIMINARY INJUNCTION
      XAVIER BECERRA, in his official
 21   capacity as Attorney General of                              Date:   February 6, 2020
 22   California, et al.,                                          Time: 2:00 p.m.
                                                                   Courtroom 5A
 23
                                 Defendants.                       Judge: Hon. Roger T. Benitez
 24
 25
 26
      //

 27   //

 28   //

                                                           –1–
           DECL. OF ROBT. MARGULIES, MD IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4505 Page 2 of 20



  1                    DECLARATION OF ROBERT A. MARGULIES, M.D.
  2           I, Robert A. Margulies, declare as follows:
  3           1.      I am an adult resident of the State of Washington. I have personal
  4   knowledge of the facts stated herein, and if called as a witness could competently
  5   testify thereto.
  6           2.      This declaration is executed in support of the Plaintiffs’ motion for
  7
      preliminary injunction. Specifically, the opinions offered in this declaration are to
  8
      respond to the Declaration of Christopher B. Colwell, M.D. offered in support of
  9
      the defendants’ opposition to the motion.
 10
              3.      I have been a practicing emergency medicine physician for over 50
 11
      years, including 24 years of active duty in the military which included both front
 12
      line combat and command experience. I retired from the U.S. Navy at the rank of
 13
      Captain. During my time in the military, I received training and in all aspects of
 14
      emergency and combat medicine, combat treatment of casualties in austere
 15
      environments, and worked with all branches of the military. I also served as a
 16
      civilian police officer during medical school, and subsequently served as a police
 17
      and fire surgeon in several states.
 18
              4.      Throughout my fifty-year medical career, I have treated gunshot
 19
      wounds from various firearms, including rifles, starting as a medical student, and
 20
 21
      continuing next through the treatment of combat casualties in the field during the

 22   Vietnam War. During that conflict, I treated in excess of 40 gunshot wounds,

 23   mostly rifle wounds from Soviet/Chinese AK variants shooting the 7.62 x 39 mm

 24   cartridge. These rounds were larger and generally more powerful than the 5.56 x
 25   45 mm cartridge that our forces were (and still) are using. During this time, I was
 26   also able to treat Vietnamese casualties who had been shot by U.S. forces, using
 27   the 5.56 cartridge. Most of these casualties were reported to have occurred at
 28   intermediate ranges (less than 150 yards). Deaths were generally torso hits, but I

                                                        –2–
        DECL. OF ROBT. MARGULIES, MD IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4506 Page 3 of 20



  1   did not see extremities “blown off” by either round.
  2          5.      After Vietnam, I was Chairman of Operational and Emergency
  3   Medicine at the Uniformed Services University of the Health Sciences (USUHS)
  4   teaching medical students the treatment of gunshot wounds using controlled animal
  5   experiments, mostly using the 5.56 x 45 mm round to hind quarters. During this
  6   training, students were required to intubate and treat the animal’s wound for 24
  7
      continuous hours prior to chemical euthanasia. We rarely had an animal fail to
  8
      make 24 hours and deaths were generally due to errors.
  9
             6.      Throughout my military and post-military career, as an emergency
 10
      room physician, I have treated a variety of gunshot wounds from all types of
 11
      firearms, mostly handguns and rifles, including wounds suffered from hunting-rifle
 12
      related accidents.
 13
             7.      I am also trained in firearms, and am a certified NRA instructor in
 14
      many firearms disciplines. In the state of Washington, I am a commissioned and
 15
      sworn reserve peace officer and am a certified Police Firearms Instructor (certified
 16
      by the Criminal Justice Training Commission, for the State of Washington).
 17
             8.      I semi-retired from full-time emergency medicine in 2010, but
 18
      maintain an active license, and have continued to practice part time in emergency
 19
      medicine and urgent care. I also continue to teach firearms and field trauma and
 20
 21
      medical management to police officers and civilians. I have continued to consult in

 22   firearms, explosives and medical-legally in personal injury cases.

 23          9.      A true and correct copy of my current curriculum vitae is attached as

 24   Exhibit 1 to this declaration.
 25          10.     The declaration of Christopher B. Colwell, M.D., offered in support of
 26   the defense, is almost all anecdotal in nature, and does not provide any empirical
 27   evidence regarding the supposed “lethality” of assault weapons as opposed to other
 28   firearms that use the same caliber. For every anecdote that Dr. Colwell offers

                                                       –3–
       DECL. OF ROBT. MARGULIES, MD IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4507 Page 4 of 20



  1   regarding the supposed power of rounds that “assault weapons” use, I could be
  2   able to tell you about wounds I treated from more powerful “traditional” rifle
  3   rounds such as the .308 Winchester round, a common hunting round with more
  4   weight than the .223/5.56 round commonly used in AR-platform rifles, or even the
  5   7.62 x. 39 mm round commonly used in AK-platform rifles.
  6          11.     As one of the experts in the field of wound ballistics, Dr. Vincent J.M.
  7
      Di Maio stated in his influential book Gunshot Wounds, Practical Aspects of
  8
      Firearms, Ballistics, and Forensic Techniques, stated:
  9
             One of the common fallacies about assault rifles is that the wounds
 10          produced by them are more severe than those due to regular military
 11
             rifle and hunting rifles. In fact, the wounds are less severe, even when
             compared to such venerable hunting rifles as the Winchester M-94
 12          (introduced in 1894) and its cartridge the .30-30 (introduced in 1895).
 13
      (Di Maio, Gunshot Wounds, Practical Aspects of Firearms, Ballistics, and
 14
      Forensic Techniques, 2nd ed. 1999, digital ed. at p. 211; Margulies Ex. 2-005).
 15
      Dr. Di Maio continues:
 16
             In dealing with rifles, the severity of the wound is determined to a
 17
             great degree by the amount of kinetic energy lost by a bullet in the
 18          body. The intermediate cartridges used in assault rifles possess
 19
             significantly less kinetic energy than traditional military cartridges as
             well as rifle cartridges designed for hunting. Therefore, it is
 20          impossible for a intermediate-power rifle cartridge to produce severer
 21          injuries than a full-power rifle cartridge, all other factors being equal.

 22   (Id.) True and correct excerpts from Dr. Di Maio’s book are attached here as
 23   Exhibit 2 to this declaration.
 24          12.     From my own experience in treating gunshot wounds, from Vietnam
 25
      to the present, and in my training and experience with firearms, including rifles, I
 26
      completely concur with these opinions expressed by Dr. Di Maio.
 27
             13.     Another thing that Dr. Di Maio addresses in his book is that “[m]ost
 28

                                                       –4–
       DECL. OF ROBT. MARGULIES, MD IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4508 Page 5 of 20



  1   centerfire rifle cartridges will defeat [police body] armor. Soft body armor used by
  2   police is intended to protect them from handgun bullets not rifle bullets.” (Di Maio
  3   at p. 317; Margulies Ex. 2-007). His opinion was made in the context of the
  4   “mythology” surrounding “‘armor-piercing’ handgun ammunition in relationship
  5   to ‘bullet proof’ vests.” I agree with this opinion. In my training and experience,
  6   and experience with the performance of rifle rounds of all variations, and contrary
  7
      to the suggestions of the defense in this case (Opposition Memorandum at 23:15-
  8
      16; Blake Graham Decl., ¶¶ 22-23, 41), virtually any rifle round will penetrate
  9
      most forms of police body armor unless the armor is specifically rated to withstand
 10
      it. However, most police body armor used is not rated to stop rifle rounds, and
 11
      especially heavier rifle rounds such as the .308 Winchester (7.62 x 51 mm) round.
 12
      Therefore, any suggestion that “assault weapons,” which typically use the
 13
      intermediate cartridges such as the .223/5.56 or the 7.62 x 39 mm rounds, have
 14
      some special ability to penetrate police body armor – as opposed to any other rifle
 15
      round – would be misleading.
 16
             14.     The biggest flaw with Dr. Colwell’s declaration is that he does not
 17
      explain why the supposedly extreme wounds generated from an intermediate
 18
      cartridge, such as the .223/5.56 round fired from a California-defined “assault
 19
      weapon” bearing the features or characteristics set forth in California Penal Code §
 20
 21
      30515(a) would present a greater wound profile than a wound suffered from the

 22   same round fired from a non-assault weapon, using the same barrel length. See for

 23   example, the declaration of Blake Graham, offered in support of the defense, at

 24   paragraph 45, in which he describes a Sturm Ruger Mini-14 ranch rifle that have
 25   none of the features that supposedly make it an “assault weapon.” Dr. Colwell
 26   does not explain why or how the wounds generated from so-called assault weapons
 27   using the same round, and the same barrel length, are or would be qualitatively
 28   different from the wounds that would be generated from a “featureless” Mini-14

                                                       –5–
       DECL. OF ROBT. MARGULIES, MD IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4509 Page 6 of 20
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4510 Page 7 of 20




             EXHIBIT "1"
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4511 Page 8 of 20



                                   Margulies Exhibit 1

                             Robert A. Margulies, M.D., MPH
                                 Captain (MC), USN (ret.)
                                       PO Box 839
                                   Richland, WA 99352
                           (509) 392-8577; ramargdr@i-e-c.org

  Honors:

  ACEP: Longest Continuous Active Career in Emergency Medicine (2014) American
  College of Emergency Physicians: Hero of Emergency Medicine (2008) Life Fellow of
  the American College of Emergency Physicians (FACEP)

  Life Fellow of the American College of Forensic Examiners (FACFE)

  Fellow of the American College of Preventive Medicine (FACPM)

  Medical Experience:

  2010 – Present: Lourdes Urgent Care Center, Pasco, WA: Attending Physician
  1994 – 2010: Kadlec Medical Center, Richland, WA: Director of Emergency Medicine
  (to 2001); Attending Emergency Physician (to 2010).
  1992 -- 1994: Hartford Hospital, Hartford, CT: Senior Attending Physician in Emergency
  Medicine; Section Chief for Ground Ambulance.
  1989 – 1992: St. Mary’s Medical Center, Saginaw, MI: Emergency Medicine Attending
  Physician; Medical Director Flight Care.
  1988 – 1989: Naval Hospital, Cherry Point, NC: Emergency & Military Medicine
  1986 – 1988: Naval Hospital, Camp LeJeune, NC: Commanding Officer & Emergency
  Physician
  1984 – 1986: Naval Hospital, Beaufort, SC: Executive Officer & Emergency Physician.
  1981 – 1984: Uniformed Services University of the Health Sciences, Bethesda, MD
  Chairman, Operational & Emergency Medicine.
  1978 – 1981: Naval Submarine Medical Research Laboratory, Groton, CT:
  Commanding Officer.

  1976 – 1978: Naval Medical Research and Development Command, Bethesda, MD:
  Flight Surgeon/ Research Medical Officer.

  1973 – 1975: USS Ranger (CVA 61) (Aircraft Carrier): Senior Medical Officer.
  1973 – 1973: Commander Fleet Air Alameda, Alameda, CA: Flight Surgeon
  1970 – 1972: USS Tecumseh (SSBN 628) (Submarine): Submarine Medical Officer.

  Education:




                                            1
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4512 Page 9 of 20



  Master of Public Health (MPH); Johns Hopkins University, Baltimore, MD (1978)
  Medical Degree (MD); New Jersey College of Medicine & Dentistry, Newark, NJ (1969)
  Bachelor of Arts (BA) (Honors); Rutgers University, Newark, NJ (1965)
  Associate of Arts (AA) (Honors); Union College, Cranford, NJ (1963)

  Academic Positions:

  1992 – 1994: Assistant Clinical Professor, Dept. of Surgery. University of Connecticut,
  School of Medicine, Farmington, CT.

  1992 – 1993: Assistant Clinical Professor, Dept. of Medicine, Michigan State University,
  College of Human Medicine, Lansing, MI.

  1981 – 1989: Chairman, Department of Operational and Emergency Medicine; Assistant
  Professor Military Medicine; Preventive Medicine and Biometrics. Uniformed Services
  University of the Health Sciences, Bethesda, MD.

  1985 – 1989: Clinical Associate Professor of Preventive Medicine and Community
  Health, University of South Carolina at Columbia.

  1978 – 1985: Visiting Instructor in Preventive Medicine, Yale University, Department of
  Preventive Medicine.

  Editorial Boards:

  1983 – 1987: Journal of Emergency Medicine
  1977 – 1992: Aviation Space and Environmental Medicine 1984 – 1985: The Journal of
  Pre-Hospital Care

  Publications:

  Bush, C.A. & Margulies, R.A. (1990). Traumatic diaphragmatic hernia and intestinal
  obstruction due to penetrating abdominal trauma. Southern Medical Journal. 83 (11):
  1347-1350.

  Wright, D., Einhorn, T. & Margulies, R.A. (1989). Ensuring the safety of air transport. In
  MacDonald & Miller (Eds.), Emergency Transport of the perinatal Patient.
  Boston, MA. Little, Brown and Company.

  Margulies, R.A., Arthur, D.C. & Burton, M.D. (1987). Acute Hypothermia: local cold
  injury and acute hypothermia. In Siegel, J.H. (Eds.) Trauma: Emergency Surgery and
  Critical Care. New York, NY. Churchill & Livingston.

  Arthur, D.C. & Margulies, R.A. (1987). A short course in diving medicine. Annals of
  Emergency Medicine. 16: 687-701.




                                               2
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4513 Page 10 of 20



  La Piana, M.D., Turcksa, R.A., Margulies, R.A., et al.; (1987). Ocular trauma
  modeling. The Journal of Trauma. 27(1): 75-78.

  Margulies, R.A. & Cowan, M.L. (1984). A personal medical emergency kit. Aviation
  Space and Environmental Medicine. 55(4): 319-320.

  Margulies, R.A. & Cowan, M.L. (1984). Emergency health care providers. The Journal
  of Emergency Medicine. 1(4): 353-354.

  Arthur, D.C. & Margulies, R.A. (1982). The pathophysiology, presentation and triage of
  altitude-related decompression sickness associated with hypobaric chamber
  operation. Aviation, Space and Environmental Medicine. 53(5): 489-494.

  Shea, DeBell, Bonke and Margulies. (1981). Drugs exposed to extreme cold: The
  military perspective. Naval Submarine Medical Research Laboratory. Report #963.

  Arthur, Eckenhoff, Knight, & Margulies. (1982). Altitude related decompression
  sickness. Naval Submarine Medical Research Laboratory. Report #984.

  Margulies, R.A. & Arthur, D.C. (1980). Aviation related decompression. Sickness,
  Aviation, Space and Environmental Medicine. 51(11):1271.

  Margulies, R.A., Arthur, D.C. & Burton, M.D. (1987). Chapter: Acute Hypothermia: local
  cold injury and acute hypothermia. In Siegel, J.H. (Eds.) Trauma: Emergency Surgery
  and Critical Care. New York, NY. Churchill & Livingston.

  Abstracts/ Presentations

  Intermountain Alpine Club, Richland, Washington (April 2015). High Altitude Medicine
  and Survival.

  Intermountain Alpine Club, Richland, Washington (April 2014). High Altitude Medicine
  and Survival

  Rocky Mountain Elk Foundation, Oregon State Rendezvous (August 2013). Wilderness
  Survival and First Aid

  Rattlesnake Mountain Shooting Facility ({several repeats} from 2011 – 2013). Trauma
  First Aid Course

  Rocky Mountain Elk Foundation, Washington State Rendezvous (August 2010).
  Wilderness Survival and First Aid

  International Conference on Disaster Medicine: Orlando, FL, (Feb. 1994).
  Environmental Injuries



                                             3
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4514 Page 11 of 20



  Emergency Medicine Life Threat Series: Hartford Hospital, Hartford, CT, (Sept.1993).
  Acute Hypothermic and Local Cold Injuries Acute Inhalational Toxicology

  Internal Medicine Survival Series: Hartford Hospital, Hartford, CT, (Aug. 1993). Pre-
  Hospital Emergency Dept. and Definitive Diagnosis and Treatment

  Hartford Hospital EMT Lecture Series: Hartford, CT (May, 1993). Heat Injuries, Cold
  Injuries, Anaphylactic Shock

  Connecticut State EMS Meeting. Cromwell, CT. (March, 1993). Self Care for the
  Emergency Medical Services and Other Public Safety Providers

  9th Annual EMS/ Trauma Symposium. Hartford, CT. (Oct. 1992). Washington D.C., the
  14th Street Bridge Disaster: What if you had been there?

  Michigan State EMS Expo. Kalamazoo, MI (May, 1992). Flicker Vertigo and Seizure
  Self Care for the Pre-hospital and Public Safety Provider

  Emergency Medicine Grand Rounds, St. Mary’s Medical Center. Saginaw, MI. (March
  1991). Hypothermia – Recognition and Treatment.

  Emergency Medicine Grand Rounds, St. Mary’s Medical Center. Saginaw, MI. (April
  1990). Hypothermia – Recognition and Treatment.

  2nd Marine Division Medical Dept. CME Series. (July, 1987). Heat Stress –
  Pathophysiology and Therapy

  2nd Annual Jackson Foundation Conference on Military Medicine. (Oct. 1986). Current
  Concepts and Controversies in the Treatment of Hypothermia and Frostbite.

  International Society of Aquatic Medicine. St. Thomas, U.S. VI. (May 1984).
  Hypothermia – Theory and Practice Submarine Medicine

  Maryland Institute of Emergency Medical Services. University of Maryland (Feb. 1984).
  Management of Hypothermic Patients

  Johns Hopkins University Center for Occupational & Environmental Health (Oct. 1983).
  Cold Weather Medicine: Occupational and Clinical Correlations

  District of Columbia Medical Society. (April 1983). Hyperthermia: Clinical, Occupational
  and Recreational Aspects

  Medicine of Sport SCUBA Diving. Bonaire, N.A. (Feb. 1983). Diving and Other Injuries
  in Remote Locations, District of Columbia Medical Society. (Sept. 1982)




                                              4
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4515 Page 12 of 20



  Cold Weather Medicine: Epidemiology and Clinical Concepts.

  Walter Reed Army Institute of Research, Course in Tropical Medicine. (August 1982).
  Hyperthermic Injuries, Clinical Perspectives

  CME Seminar, St. Joseph’s Hospital, Lancaster, PA. (Feb. 1982). Hypothermic Injuries

  Scientific Program of the Aerospace Medical Association. 1979. Emergency Medicine
  and the Airline Passenger (co-presented by Mohler, Nicogossian and Margulies)

  Scientific Program of the Aerospace Medical Association. 1978. Experimental
  Cardiopulmonary Resuscitation workshop: Inflight Technical Coordination. (co-
  presented by Mohler, Nicogossian and Margulies)

  Scientific Program of the Aerospace Medical Association. 1978. Dysrhythmia and
  Antiarrhythmic Therapy. (co-presented by Nicogossian, MacIntyre, Triebwasser and
  Margulies)

  Scientific Program of the Aerospace Medical Association. 1978. Airway Management
  and Ventilatory Adjuncts. (co-presented by MacIntyre, Nicogossian and Margulies)

  Scientific Program of the Aerospace Medical Association. 1978. Basic Life Support –
  General Principles. (co-presented by MacIntyre, Nicogossian and Margulies)




                                            5
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4516 Page 13 of 20




             EXHIBIT "2"
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4517 Page 14 of 20




                         Gunshot Wounds
                        Practical Aspects
                     of Firearms, Ballistics,
                    and Forensic Techniques
                                 Second Edition
                                       by
                          Vincent J. M. Di Maio, M.D.




           ©1999 CRC Press LLC                         Margulies Ex. 2-001
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4518 Page 15 of 20




             Library of Congress Cataloging-in-Publication Data

             Catalog record is available from the Library of Congress.

                 This book contains information obtained from authentic and highly regarded sources. Reprinted
             material is quoted with permission, and sources are indicated. A wide variety of references are listed.
             Reasonable efforts have been made to publish reliable data and information, but the author and the
             publisher cannot assume responsibility for the validity of all materials or for the consequences of their use.
                 Neither this book nor any part may be reproduced or transmitted in any form or by any means,
             electronic or mechanical, including photocopying, microfilming, and recording, or by any information
             storage or retrieval system, without prior permission in writing from the publisher.
                 The consent of CRC Press LLC does not extend to copying for general distribution, for promotion,
             for creating new works, or for resale. Specific permission must be obtained in writing from CRC Press
             LLC for such copying.
                 Direct all inquiries to CRC Press LLC, 2000 Corporate Blvd., N.W., Boca Raton, Florida 33431.

             Trademark Notice: Product or corporate names may be trademarks or registered trademarks, and are
             only used for identification and explanation, without intent to infringe.

             © 1999 by CRC Press LLC

             No claim to original U.S. Government works
             International Standard Book Number 0-8493-8163-0
             Printed in the United States of America 1 2 3 4 5 6 7 8 9 0
             Printed on acid-free paper




           ©1999 CRC Press LLC                                                                    Margulies Ex. 2-002
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4519 Page 16 of 20



                  When full metal-jacketed 55 gr. 5.56-mm bullets break up in the body,
             the tip of the bullet tends to break off at the cannelure with the tip remaining
             relatively intact, while the lead core and the rest of the jacket shred (Figure 7.6
             A–B). The triangular shape of the tip of the bullet often can be seen on x-ray.
                  The M-193 (55 gr.) version of the 5.56 × 45 mm cartridge has been
             replaced in U.S. military service with the M-885 cartridge. This is loaded with
             a 62-gr. bullet. The bullet has a compound steel/lead core with a small mild
             steel core in front of a larger lead core. Just like the 55-gr. bullet, the 62-gr.
             bullet begins to yaw widely shortly after entering the body. The bullet tends
             to break at the cannelure resulting in loss of lead core (a “lead snowstorm”);
             a relatively intact triangular tip and the residual copper jacketing (Figure 7.6
             C–D).

             Centerfire Rifle Wounds
             Wounds from centerfire rifles may be classified as contact, intermediate, or
             distant. Contact wounds of the head are the most devastating, producing a
             bursting rupture of the head (Figure 7.7). Large irregular tears in the scalp
             radiate from the entrance site. Powder soot and searing are typically present
             at the entrance. Rarely, virtually no soot will be present.
                  In some contact wounds of the head, the entrance may be difficult to
             locate because of the massive destruction. Large pieces of the skull and brain
             are typically blown away, with pulpification of the residual brain in the cranial
             cavity. Pieces of scalp may be sheared off. The skull shows extensive commi-
             nuted fractures. Such wounding effects are due partly to the large quantities
             of gas produced by combustion of the propellant, emerging from the muzzle
             under high pressure. This gas begins to expand as soon as it emerges from
             the muzzle of the weapon. If the gun is held in contact with the head, this
             gas follows the bullet into the cranial cavity, producing an effect that can only
             be described as explosive. That the massive wounds produced are due partly
             to the gas can be deduced from cases of suicides in which the weapon used
             was equipped with a flash suppressor. This device, attached to the muzzle of
             military rifles, breaks up the “ball of fire” produced on firing a rifle at night,
             making the soldiers firing these weapons less susceptible to enemy counterfire.
             The flash suppressor disperses the gas emerging from the barrel through a
             number of slits in the sides of the suppressor. If an individual shoots himself
             with a weapon equipped with a flash suppressor, such that the end of it is in
             contact with the head, the flash suppressor will divert much of the gas emerg-
             ing from the barrel before it has an opportunity to enter the cranial cavity.
             Thus, the wound produced by a weapon with a flash suppressor will be less
             severe than a wound produced by the same weapon without a flash suppressor.
             In contact wounds, the gas diverted by the flash suppressor may produce a
             characteristic pattern of searing and soot deposition (see Figure 4.13).
                                                                             Margulies Ex. 2-003
         ©1999 CRC Press LLC
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4520 Page 17 of 20



             around the hole in the shade, but on its exit side, i.e., the side facing the
             glass. Thus, the bullet perforated the shade and then the glass, at which time
             melted lead particles were sprayed backward from the bullet onto the shade.
             This phenomena was reproduced experimentally for lead bullets and bullets
             with an exposed lead tip but not for Silvertip® or copper jacketed bullets.


             Assault Rifles
             The term “Assault Rifle” refers to an auto-loading rifle having a large capacity
             (20 rounds or more) detachable magazine, capable of full automatic fire and
             firing an intermediate rifle cartridge. This term has been corrupted by the
             media, politicians and the bureaucracy to include virtually all self-loading
             weapons that look “ugly” and/or “mean”. Weapons that fire pistol ammuni-
             tion, e.g., Intratec Tec-9’s, Cobray M-11’s, are not assault rifles by virtue of
             their firing pistol ammunition and that they were not designed for full-
             automatic fire. Nor are weapons that while firing an intermediate rifle car-
             tridge have fixed magazines and were never intended for full automatic fire,
             e.g., the SKS-45. In the United States, civilian versions of true assault weap-
             ons, such as the AKS-47, MAK-90 and AR-15, that can only deliver semiau-
             tomatic fire, are widely available. Strictly speaking, these are also not assault
             rifles as they are designed for semi-automatic fire only. Conversion of these
             weapons to full-automatic fire capability is rare. Use of assault rifles in crimes
             is uncommon as they are not concealable.
                  The first true “Assault” (“Storm”) rifle was the Sturmgewehr 44 (StG
             44). 10,11 This rifle was developed as a result of the experience of the German
             Army in World War I. They wanted a short reliable rifle chambered for a
             mid-range (intermediate) cartridge. In 1938, the firm of Polte was given a
             contract to develop this cartridge while the firm of C.G. Haenel was awarded
             a contract for development of a weapon to fire it. The cartridge, the 7.9-mm
             Kurz Patrone (7.92 × 33 mm), completed development by late 1940–early
             1941. The weapon, called a Maschinenkarabiner (machine carbine), com-
             pleted initial development by 1940. The first prototype apparently appeared
             in late 1941. By July 1942, the first 50 test weapons were produced. In January
             1941, Walther was also commissioned to develop a weapon. By July 1942,
             only two prototypes were developed. Mass production was to begin by Haenel
             in November 1942 and Walther in October. The Haenel weapon was desig-
             nated the Maschinenkarabiner 42(H) and the Walther the Maschinenkara-
             biner 42(W). By February 1943, less than 2000 weapons of both types had
             been delivered. Also by this time, the Haenel design was selected over the
             Walther. Full-scale production of the Haenel weapon, now the MP 43, was
             begun in July 1943. The MP 43 was a simplified version of the MKb 42(H)


                                                                            Margulies Ex. 2-004
         ©1999 CRC Press LLC
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4521 Page 18 of 20



             with a modified gas system and the internal hammer firing system used on
             the Walther design. These weapons were first used by German troops on the
             Russian front in the winter of 1943. By January 1944, the Army had received
             more than 19,000 MP 43’s. The name MP 43 was changed to Sturmgewehr
             44 in late 1944. Total production of all weapons is estimated at approximately
             425,000.
                  As can best be determined, in 1939, Russia began development of an
             intermediate-power rifle cartridge, probably independent of the work in
             Germany. The new cartridge the 7.62 × 39 mm was developed by 1943. The
             first weapon to utilize this cartridge was the SKS-45, a traditional semi-
             automatic rifle and not an assault rifle. The rifle synonymous with this
             cartridge, and which was to symbolize assault rifles throughout the last half
             of the 20th century, the Avtomat Kalashnikova Obrazets (AK-47) was adopted
             in 1949. It was not until 1957, that the first AR-15 chambered for the 5.56 ×
             45 mm cartridge was to appear and it was not until 1963 that the first “one-
             time” order was placed for this weapon by the United States Army. In the
             early 1970s, the AK-47 was replaced in the Russian Army with the AK 74
             chambered for the 5.45 × 39-mm cartridge. Table 7.2 compares the assault
             rifle cartridges.
                  One of the common fallacies about assault rifles is that the wounds
             produced by them are more severe than those due to regular military rifles
             and hunting rifles. In fact, the wounds are less severe, even when compared
             to such venerable hunting rifles as the Winchester M-94 (introduced in 1894)
             and its cartridge the .30-30 (introduced in 1895).
                  In dealing with rifles, the severity of the wound is determined to a great
             degree by the amount of kinetic energy lost by a bullet in the body. The
             intermediate cartridges used in assault rifles possess significantly less kinetic
             energy than traditional military cartridges as well as rifle cartridges designed
             for hunting. Therefore, it is impossible for a intermediate-power rifle car-
             tridge to produce severer injuries than a full-power rifle cartridge, all other
             factors being equal.
                  In the past few years, the author has had extensive experience with deaths
             due to the 7.62 × 39-mm cartridge loaded with full metal-jacketed bullets
             having either a mild steel core (standard Russian and Chinese military design)
             or a lead core. In a review of 50 cases involving this cartridge, the following
             observations were made:

                1. All primary head wounds were perforating.
                2. While entrance wounds of the head, and usually the exits, can easily
                   be mistaken for wounds inflicted by handguns, internally, there are
                   very severe injuries with multiple fractures of the skull and extensive
                   lacerations of the brain. The severe nature of the internal injuries


                                                                           Margulies Ex. 2-005
         ©1999 CRC Press LLC
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4522 Page 19 of 20



             NYCLAD® Revolver Cartridges
             This ammunition was originally manufactured by Smith & Wesson. When
             they stopped manufacturing ammunition, Federal purchased the exclusive
             manufacturing rights. These cartridges are loaded with nylon-coated lead
             bullets of roundnose, hollow-point and semi-wadcutter hollow-point. This
             black coating significantly reduces the amount of lead particles in the air of
             firing ranges. Rifling is impressed on the coating and not on the lead. If these
             bullets go through thick bone, the nylon jacketing may be shredded or
             stripped from the core, making bullet comparison difficult if not impossible.


             Frangible Bullets
             Centerfire handgun ammunition, and to a lesser degree rifle ammunition,
             loaded with frangible bullets are now produced by all major ammunition
             manufacturers. The bullets are constructed of various materials depending
             on the manufacturer: copper powder compressed under high pressure;
             copper with a polymer binding agent; powdered tungsten, copper and a nylon
             matrix; twisted strands of zinc and powdered iron encased in an electroplated
             jacket. Kaplan et al. tested frangible ammunition composed of copper par-
             ticulate material in calibers .38 Special, 9-mm Parabellum and .223 by firing
             them into the heads of pigs.19 The wounds caused by the handgun bullets
             were comparable in severity to those caused by regular bullets. The frangible
             handgun bullets, when recovered, while demonstrating class characteristics,
             did not possess individual markings necessary for bullet-to-gun comparison.
             The .223 frangible bullets fragmented in the heads. The x-ray picture pro-
             duced was similar to the “lead snowstorm” seen with hunting bullets but
             differed in that there was no evidence of any bullet jacketing and the frag-
             ments had a granular border.


             “Armor-Piercing” Handgun Ammunition:
             KTW and Its Legacy
             In the 1960s, KTW ammunition, a form of “armor-piercing” handgun
             ammunition intended for police use, was introduced. It was subsequently
             banned in some localities because of its potential to perforate bullet-proof
             vests worn by police. The cartridge was loaded with a light-green Teflon-
             coated tungsten alloy or steel bullet with a copper half jacket on its base. This
             jacket, rather than the bullet proper, is gripped by the lands and grooves.
             Thus, rifling marks will be present only on this jacket and not on the bullet.



           ©1999 CRC Press LLC                                             Margulies Ex. 2-006
Case 3:19-cv-01537-BEN-JLB Document 38-1 Filed 01/30/20 PageID.4523 Page 20 of 20



             If it is fired through a body, there is the potential for this jacket to separate
             from the rest of the bullet and be deposited in the body.9 The author is
             unaware of any homicides committed with this ammunition. This ammuni-
             tion has not been available for decades. Its value now is in its collectability.
                  Because of the KTW controversy, a whole mythology has arisen about
             “armor-piercing” handgun ammunition in relationship to “bullet proof ”
             vests, i.e., soft body armor worn by police. A number of vapid public state-
             ments and proposed laws concerning ammunition allegedly of this type has
             emanated from government officials. The only handgun ammunition cur-
             rently manufactured in the United States that will routinely defeat the soft
             body armor worn by police is in the possession of the military. To prevent
             its getting into civilian hands, the military has made an agreement with
             Federal law enforcement agencies not to issue this 9 mm ammunition to
             troops unless they are going into combat.
                  If one wishes to defeat the soft body armor worn by most police, there
             is no need to resort to the procurement of exotic handgun ammunition. Most
             centerfire rifle cartridges will defeat this armor. Soft body armor used by
             police is intended to protect them from handgun bullets not rifle bullets.
             These vests are composed of multiple layers of bullet-retardant material such
             as Kevlar®. The number of plies of this material in a vest determines the
             ability of the vest to stop a handgun bullet. Vests are rated as to their ability
             to stop bullets of various calibers. Thus, one vest may be rated as suffcient
             to stop bullets from .22 LR to .38 Special, while another vest may be capable
             of stopping bullets up to .357 Magnum. Consequently, a vest will stop a bullet
             only as long as it does not exceed the capability of the vest. While increasing
             the number of layers of material increases the ability of the vest to stop bullets
             of increasing lethality, it also has the effect of making the vest heavier and
             more bulky, thus making it uncomfortable for the individual. After a certain
             point, a vest may become so uncomfortable that it is no longer worn, defeat-
             ing its purpose. Because of this, police agencies and individuals end up
             making a compromise between the degree of protection sought and what an
             individual will wear. Thus, to defeat soft body armor, one only has to use a
             caliber of weapon beyond the capability of the vest.


             Handgun Shot Cartridges

             Handgun cartridges loaded with lead shot are available in various calibers,
             e.g., .22 Long Rifle, .38/.357. This ammunition, often called “birdshot” or
             “snakeshot,” is used to kill small game — usually varmints — or snakes at
             close range. The rimfire versions of these cartridges have been discussed in
             Chapter 6. Blount (CCI) manufactures centerfire handgun shot cartridges in



           ©1999 CRC Press LLC                                              Margulies Ex. 2-007
